Greenbaum, J.:
The facts in this case are in their essential aspects analogous and similar to those appearing in the case of People ex rel. Agins & K., Inc., v. Bd. of Health (197 App. Div. 562), submitted simultaneously with the instant appeal.
For the reasons stated in the Agins Case (supra) the order directing an alternative writ is reversed, with ten dollars costs and disbursements, and the motion for the writ denied, with fifty dollars costs.
Clarke, P. J., Laughlin, Dowling and Merrell, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with fifty dollars costs.